DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/446,972, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The claims appear to be directed to the layout of the different rows of the stent, as shown in Figures 68-72, and the accompanying portions of the specification found at [0173]-[0178] including table 2.  These Figures and portions of the specification, including Table 2, are not found in provisional Application No. 61/446,972.  Therefore, this application does not receive the benefit of the provisional application filing date of 02/25/2011.  Accordingly, the effective filing date of the claimed invention in this application is the filing date of US 13/405,119 (of which this application is a CON of US 14/794,690, which itself is a CON of US 13/405,119) which is 02/24/2012.

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim recites “to a plurality of retaining arms extend from” and should recite “to a plurality of retaining arms extending from” to be in better form.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, lines 8-9 recite “wherein cells of the third row of cells are larger than cells of the first row of cells and cells of the third row of cells” (emphasis added by Examiner).  It is unclear how the third row cells can be larger than the third row of cells (in other words, something cannot be larger than itself), rendering the claim indefinite.  For examination purposes, the underlined recitation “third” above will be presumed to read as “second”.  
Claims 10-14 are indefinite by virtue of their dependency on indefinite base claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8, 9-14, 15-18, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2015/0297381 A1 to Essinger et al. (hereinafter “Essinger”) (the 102(e) date of this application is 05/05/2011, which predates the effective filing date of the claimed invention as discussed above, see MPEP 2136).
Regarding claim 1, Essinger discloses (see abstract; Figs. 1-2; [0042]-[0112]; and Examiner's Diagram of Fig. 2 below) a prosthetic heart valve (10, see [0042]) comprising a self-expanding stent (14, see [0044]-[0045]) having an inflow end, an outflow end (see [0047], the stent defines an inferior crown 20a and superior crown 20b, and see [0042] which states that this is an aortic stent-valve, therefore using the anatomic position references inferior and superior at the aortic valve location, the inferior crown 20a will be at the inflow end and the superior crown 20b will be at the outflow end as blood flows through the valve from the left ventricle to the aorta), and a plurality of interconnected struts (as shown in Fig. 2 and the Examiner's Diagram below), wherein the struts define a first row of cells disposed proximate the inflow end, a second row of cells disposed closer toward the outflow end than the first row of cells, a third row of cells disposed closer toward the outflow end than the second row of cells, and a fourth row of cells disposed closer toward the outflow end than the third row of cells and 

    PNG
    media_image1.png
    521
    622
    media_image1.png
    Greyscale

Essinger further discloses (claim 2) a plurality of retaining arms (26) extending from the struts of the fourth row of cells, wherein the retaining arms having openings formed therein configured for releasably securing the prosthetic heart valve to a delivery apparatus (see Fig. 2 and [0050], noting that the attachment portion may be arranged or adjacent to at least one extreme end of the stent component, thus inferring that the attachment portion 26 can also be at outflow end); (claim 3) wherein the first row of cells includes more cells than the third row of cells (see Examiner's Diagram above); (claim 4) wherein the first row of cells comprises 9-18 cells (see Examiner's Diagram above); (claim 5) wherein the stent comprises a shape memory material (see [0045]); (claim 6) wherein each cell of the first row of cells shares two struts with an axially-adjacent cell of the second row of cells (see Examiner's Diagram above); (claim 7) wherein each cell of the fourth row of cells shares one strut with an axially-adjacent cell of the third row of cells (see Examiner's Diagram above); and (claim 8
Regarding claim 9, Essinger discloses (see abstract; Figs. 1-2; [0042]-[0112]; and Examiner's Diagram of Fig. 2 below) a prosthetic heart valve (10, see [0042]) comprising a self-expanding frame (14, see [0044]-[0045]) having an inflow end portion, an outflow end portion (see [0047], the stent defines an inferior crown 20a and superior crown 20b, and see [0042] which states that this is an aortic stent-valve, therefore using the anatomic position references inferior and superior at the aortic valve location, the inferior crown 20a will be at the inflow end and the superior crown 20b will be at the outflow end as blood flows through the valve from the left ventricle to the aorta), and a plurality of interconnected frame members (as shown in Fig. 2 and the Examiner's Diagram below), wherein the frame members define a first row of cells disposed adjacent the inflow end portion, a second row of cells disposed closer to the outflow end portion than the first row of cells, and a third row of cells disposed between the second row of cells and the outflow end portion (as shown in the Examiner's Diagram below), wherein the third row of cells includes fewer cells than the first row of cells and fewer cells than the second rows of cells, wherein cells of the third row of cells are larger than cells of the first row of cells and cells of the second row of cells (as shown in the Examiner's Diagram below), wherein the cells of the third row of cells have first end portions directed toward the inflow end portion, second end portions directed toward the outflow end portion, and intermediate portions disposed between the first end portions and the second end portions, wherein adjacent cells of the third row of cells are connected at the intermediate portions (as shown in the Examiner's Diagram below), wherein the frame includes a first diameter at the inflow end portion, a second diameter at a location closer to the outflow end portion than the first diameter, and a third diameter at a location closer to the outflow end portion than the second diameter, and wherein the second diameter is less than the first diameter and less than the third diameter (as shown in the Examiner's Diagram below, the diameters are as follows: second<first and second<third); and a leaflet assembly (16) coupled to the frame and having a plurality of leaflets (see 

    PNG
    media_image2.png
    521
    622
    media_image2.png
    Greyscale

Essinger further discloses (claim 10) a plurality of retaining arms (26) extending from the third row of cells, wherein the retaining arms include openings formed therein configured for releasably securing the prosthetic heart valve to a delivery apparatus (see Fig. 2 and [0050], noting that the attachment portion may be arranged or adjacent to at least one extreme end of the stent component, thus inferring that the attachment portion 26 can also be at outflow end); (claim 11) a fourth row of cells disposed between the second row of cells and the third row of cells (see Examiner's Diagram above); (claim 12) wherein each cell of the fourth row of cells shares a first frame member with a first axially-adjacent cell of the third row of cells and shares a second frame member with a second axially-adjacent cell of the third row of cells (see Examiner's Diagram above); (claim 13) wherein the fourth row of cells includes fewer cells than the first row of cells and fewer cells than the second rows of cells (see claim 14) wherein the first row of cells comprises 9-18 cells (see Examiner's Diagram above);
Regarding claim 15, Essinger discloses (see abstract; Figs. 1-2; [0042]-[0112]; and Examiner's Diagram of Fig. 2 below) a prosthetic heart valve (10, see [0042]) comprising a stent (14, see [0044]-[0045]) having an inflow end , an outflow end (see [0047], the stent defines an inferior crown 20a and superior crown 20b, and see [0042] which states that this is an aortic stent-valve, therefore using the anatomic position references inferior and superior at the aortic valve location, the inferior crown 20a will be at the inflow end and the superior crown 20b will be at the outflow end as blood flows through the valve from the left ventricle to the aorta), and a plurality of interconnected struts (as shown in Fig. 2 and the Examiner's Diagram below), and a plurality of retaining arms (26, see Fig. 2 and [0050) , wherein the stent is formed from a shape memory material such that the stent is self-expandable from a radially-compressed state to a radially-expanded state (see [0044]-[0045]), wherein the struts form a first row of cells disposed adjacent the inflow end, a second row of cells disposed farther toward the outflow end than the first row of cells, a third row of cells disposed farther toward the outflow end than the second row of cells, and a fourth row of cells disposed between the third row of cells and the outflow end (as shown in the Examiner's Diagram below), wherein the fourth row of cells includes fewer cells than the first row of cells and fewer cells than the second row of cells, wherein cells of the first row of cells are smaller than cells of the third row of cells and smaller than cells of the fourth row of cells (as shown in the Examiner's Diagram below), wherein cells of the second row of cells are smaller than the cells of the third row of cells and smaller than the cells of the fourth row of cells, wherein the cells of the third row of cells are smaller than the cells of the fourth row of cells (as shown in the Examiner's Diagram below), wherein the cells of the fourth row of cells have first end portions directed toward the inflow end, second end portions directed toward the outflow end, and intermediate portions disposed between the first end portions and the second end portions, wherein adjacent pairs of cells of the fourth row of cells 

    PNG
    media_image3.png
    521
    622
    media_image3.png
    Greyscale

Essinger further discloses (claim 16) the cells of the first row of cells are the same size as the cells of the second row of cells (see Examiner's Diagram above); (claim 17)  wherein the struts are arranged in circumferentially-extending rows of angled struts arranged end-to-end in a zig-zag pattern (see Examiner's Diagram above); and (claim 18) wherein the stent includes a first diameter at a first 
Regarding claim 20, Essinger discloses (see abstract; Figs. 1-2; [0042]-[0112]; and Examiner's Diagram of Fig. 2 below) a prosthetic heart valve (10, see [0042]) comprising a self-expanding frame (14, see [0044]-[0045]) having an inflow end , an outflow end (see [0047], the stent defines an inferior crown 20a and superior crown 20b, and see [0042] which states that this is an aortic stent-valve, therefore using the anatomic position references inferior and superior at the aortic valve location, the inferior crown 20a will be at the inflow end and the superior crown 20b will be at the outflow end as blood flows through the valve from the left ventricle to the aorta), and a plurality of interconnected struts (as shown in Fig. 2 and the Examiner's Diagram below), the frame comprising: a first row of cells disposed proximate the outflow end, wherein sides of each cell in the first row of cells touch adjacent cells of the first row of cells; a second row of cells disposed closer to the inflow end portion than the first row of cells, wherein the second row of cells comprises a larger number of smaller cells than the first row of cells (as shown in the Examiner's Diagram below); and a third row of cells formed between portions of cells of the first row of cells such that sides of cells of the third row of cells do not touch adjacent cells of the third row of cells, and wherein inflow ends of each cell of the third row of cells and inflow ends of each cell of the first row of cells are equidistant from the inflow end of the frame (as shown in the Examiner's Diagram below); and a leaflet assembly (16) coupled to the frame and having a plurality of leaflets (see [0045]/[0051]), wherein the leaflets are configured to allow blood to flow through the prosthetic heart valve in one direction from the inflow end to the outflow end of the stent (see [0051]); and a skirt secured to the struts of the stent (see [0051]).

    PNG
    media_image4.png
    522
    619
    media_image4.png
    Greyscale

Regarding claim 21, Essinger discloses a system comprising: the prosthetic heart valve according to claim 20 (see rejection of claim 20 above); a delivery catheter (12) for delivering the prosthetic heart valve to a heart (see Fig. 1 and [0043]), wherein the delivery catheter comprises a valve-retaining mechanism (28) configured to form a releasable connection to a plurality of retaining arms (26) extending from struts of the first row of cells of the prosthetic heart valve (see Fig. 2 and [0050], noting that the attachment portion may be arranged or adjacent to at least one extreme end of the stent component, thus inferring that the attachment portion 26 can also be at outflow end).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Essinger in view of US 2010/0036484 A1 to Hariton et al. (hereinafter “Hariton”).

Essinger discloses the invention substantially as claimed as discussed above, and with respect to claim 19, Essinger discloses an annular skirt (see [0051]), however, with respect to claim 19, Essinger fails to specifically disclose wherein the annular skirt is disposed radially between the struts and the leaflet assembly, wherein the skirt is sutured to the struts.  Hariton discloses (see abstract; Figs. 16-18; .

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Essinger in view of US 2009/0192585 A1 to Bloom et al. (hereinafter “Bloom”).
Essinger discloses the invention substantially as claimed as discussed above, however, with respect to claim 22, Essinger fails to specifically disclose wherein the valve-retaining mechanism has a plurality of elongated prongs that form the releasable connection to the plurality of retaining arms, and wherein the plurality of elongated prongs extend from a distal end of a slotted metal tube of the delivery catheter and are pre-bent outwardly or inwardly.  Bloom discloses (see abstract; Figs. 1 & 13-16; and [0033]-[0038], [0044], and [0060]-[0062]) a system for implanting a heart valve (see [0033]-[0037]) comprising a delivery catheter (10, Fig. 1), wherein the delivery catheter comprises a valve-retaining mechanism (Figs. 13-16, [0060]-[0062]) configured to form a releasable connection to a plurality of retaining arms (70) extending from struts of the heart valve (see [0060]-[0062] and Figs. 13-16),  wherein the valve-retaining mechanism has a plurality of elongated prongs (62) that form the releasable connection to the plurality of retaining arms (see [0060]-[0062] and Figs. 13-16), and wherein the plurality of elongated prongs extend from a distal end of a slotted metal tube (60) of the delivery catheter and are pre-bent outwardly (as shown in Fig. 13) in the same field of endeavor for the purpose .

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Essinger in view of US 2011/0301700 A1 to Fish et al. (hereinafter “Fish”).
Essinger discloses the invention substantially as claimed as discussed above, however, with respect to claim 23, Essinger fails to specifically disclose wherein the prosthetic heart valve and the valve- retaining mechanism are configured such that the prosthetic heart valve and the delivery catheter can be packaged pre-attached to each other with the prosthetic heart valve partially crimped in a storage tube.  Fish discloses a percutaneously deliverable heart valve (see abstract and [0012]-[0015] & [0037]) comprising a prosthetic heart valve and a delivery catheter (see [0012]), wherein the delivery catheter comprises a valve-retaining mechanism such that the heart valve and retaining mechanism are configured so that the valve and delivery catheter can be packaged pre-attached to each other with the valve partially crimped in storage tube (see [0012]-[0015] & [0037]) for the purpose of allowing the valve to be inserted into the body without needing to crimp the valve which simplifies preparation for insertion by shortening the procedure time (see [0012]-[0015]).  ]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Essinger's system so that it was packaged partially crimped, as taught by Fish, in order to allow the valve to be inserted into the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References cited for additional prior art of record.
Specifically, US 20040210304 to Seguin; US 20140052237 to Lane; US 20140194982 to Kovalsky; US 20130172978 to Vidlund; US 20130150956 to Yohanan; US 20130211508 to lane; US 20140214159 to Vidlund; US 20140046433 to Kovalsky; US 20140243965 to Benson; US 20120265296 to McNamara; US 7018406 to Seguin; US 9168131 to Yohanan; and US 20070213813 to Von Segesser all disclose prosthetic heart valves comprising rows of struts defining cells which have different sizes/numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAUN L DAVID/Primary Examiner, Art Unit 3771